         Case 1:19-cv-03557-RDM Document 57 Filed 08/02/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                   )
  COMMITTEE ON OVERSIGHT AND                       )
   REFORM, UNITED STATES HOUSE                     )
   OF REPRESENTATIVES,                             )
                                                   )
                               Plaintiff,          )
                                                   )
                      v.                           )      No. 1:19-cv-3557 (RDM)
                                                   )
  MERRICK GARLAND, in his official                 )
   capacity as Attorney General of the             )
   United States, et al.,                          )
                                                   )
                               Defendants.         )
                                                   )

                                    JOINT STATUS REPORT

       The parties respectfully submit the following joint status report in compliance with the

Court’s Order of July 26, 2021.

       Since the parties submitted their most recent status report on July 23, 2021, the parties have

reached an agreement in principle that, they expect, will facilitate the resolution of this action. The

parties are working diligently to reduce their agreement to writing and obtain the necessary

approvals, which the parties will endeavor in good faith to complete by no later than August 12,

2021. The parties therefore jointly request that they file a further joint status report on or before

August 12, 2021.

Dated: August 2, 2021                              Respectfully submitted,


                                                   BRIAN BOYNTON
                                                   Assistant Attorney General

                                                   BRIAN D. NETTER
                                                   Deputy Assistant Attorney General
Case 1:19-cv-03557-RDM Document 57 Filed 08/02/21 Page 2 of 2




                              JOHN R. GRIFFITHS
                              Director

                              ELIZABETH J. SHAPIRO
                              Deputy Director

                              JAMES J. GILLIGAN
                              Special Litigation Counsel

                               /s/ Steven A. Myers
                              SERENA M. ORLOFF
                              STEVEN A. MYERS
                              CRISTEN C. HANDLEY
                              Attorneys
                              U.S. Department of Justice
                              Civil Division, Federal Programs Branch
                              P.O. Box 883
                              Washington, D.C. 20044

                              Telephone: (202) 514-3358
                              Fax:       (202) 616-8470
                              E-mail:    james.gilligan@usdoj.gov

                              Counsel for Defendants


                               /s/ Douglas N. Letter
                              Douglas N. Letter (DC Bar No. 253492)
                                General Counsel
                              Todd B. Tatelman (VA Bar No. 66008)

                              OFFICE OF GENERAL COUNSEL
                              U.S. HOUSE OF REPRESENTATIVES
                              5140 O’Neill House Office Building
                              Washington, D.C. 20515

                              Telephone: (202) 225-9700
                              douglas.letter@mail.house.gov

                              Counsel for Plaintiff Committee on Oversight
                              and Reform, U.S. House of Representatives




                              2
